                  Case 1:19-bk-10966            Doc
   Fill in this information to identify the case:
                                                         Filed 07/30/19 Entered 07/30/19 16:55:42                               Desc Main
                                                          Document     Page 1 of 4
   **r1                     CarolA. Labodiak

   Detfu2
   (Spdse,   ¡f   fìling)

                                                                               RI
   United States Bankruptcy Courtforthe:                       District of

   cæenu¡ber 19-10966-DF




 Official Form 41052
 Notice of Post-petition Mortgage Fees, Expenses, and Charges                                                                                  12t16

lf the debtor's plan provides for payment of post-petition contractual installments on your claim secured by a security interest ín the
debtor's principal residence, you must use this form to give notice of any fees, expensesr and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.'1.



  Name of            credito¡: Quicken Loans lnc.                                          Court claim no. (if known):   7

  Last 4 digits of any number you use to                0608
  identify the debtor's account:

  Does       this notice supplement a prior notice of post-petition            fees,
  expenses, and charges?

  xls
  E    Yes. Date of the last notice:


                       Itemize Post-petition Fees, Expenses, and Charges

  Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
  escrow account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court. lf
  the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred
      Description                                                            Dates   incuned                                        Amount

   1. Late charges                                                                                                        (1) $
   2. Non-suffìcient funds (NSF) fees                                                                                     (2) $
   3. Attomey fees                                                                                                        (')   $
   4. Filing fees and court costs                                                                                         (4) $
   5. BankruptcyiProof of claim fees                                                   7DN'N1                             (')   $
                                                                                                                                     500.00
   6. Appraisal/Broker's price opinion fees                                                                               (6) $
   7. Property inspection fees                                                                                            (')   $
   8. Tax advances (non-escrow)                                                                                           (u) $
   9. lnsurance advances (non-escrow)                                                                                     (')   $
 10. Property preservation expenses. Specify:                                                                            (10) $
 11. Other. Specify:            Plan Review                                            7126t2019                         (11) $      150.00
 12. Other. Specify:                                                                                                     (12) $
 13. Other. Specify:                                                                                                     (13) $
 14. Other. Specify:                                                                                                     (14) $


 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid
 See 11 U.S.C. S 1322(bX5) and Bankruptcy Rule 3002.1.


Offìcial Form        41052                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                                   pagel
         Case 1:19-bk-10966                      Doc          Filed 07/30/19 Entered 07/30/19 16:55:42                   Desc Main
                                                               Document     Page 2 of 4

             CarolA. Labodiak                                                                              19-10966-DF
ùtûr1                                                                                  Case number (th,)
             tut\|are        fvideN¡rre             Lãttlræ




 Parl2      Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  CM<ilæryqiæbx
  E I am the creditor.
  X I am the creditor's authorized agent.

  Ideclare under penalty of periury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.



            X
                S¡gmtuÞ
                                     lh                                                Þþ     07 -)        t -l/
                Derek A. Castello
 Èirt                                                                                  TCe   Attorney


 Cornpany       Bendett & McHugh, PC


 Address 60 Man-Mar                  Drive, Suite 7
                t\turbtr                  Sted
                Plainville                                     MA         02762
                ctv                                              Sáe       ZPCode




 OonHftrE       (860) 677-2868                                                         sr6 bkecf@bmpc-law.com




Ofücial Form41052                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                    page2
Case 1:19-bk-10966     Doc     Filed 07/30/19 Entered 07/30/19 16:55:42           Desc Main
                                Document     Page 3 of 4




                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF RHODE ISLAND

      In Re: 19-10966-DF                          )   Chapter 13 Proceeding
                                                  )
      Carol A. Labodiak                           )
            Debtor                                )
                                                  )
      Quicken Loans Inc.                          )
            Creditor                              )
                                                  )
      vs.                                         )
                                                  )
      Carol A. Labodiak                           )
      and John Boyajian , Trustee                 )
            Respondent                            )   July 30, 2019

                                    CERTIFICATION OF SERVICE

             The undersigned (the "Movant") hereby certifies that, on or before the 30th day of July,
      2019 a copy of the Creditor’s Notice of Post-petition Mortgage Fees, Expenses and Charges
      was served to the following:

      Carol A. Labodiak                                Janet J. Goldman, Esq.
      Debtor                                           Debtor's Attorney
      26 Marigold Cir                                  Via Electronic Notice of Filing
      North Providence, RI 02904
      Via First Class Mail                             U.S. Trustee
                                                       Via Electronic Notice of Filing
      John Boyajian , Esq.
      Trustee
      Via Electronic Notice of Filing


                                                By /s/ Derek A. Castello
                                                  Derek A. Castello
                                                  Bar No. 9529
                                                  Bendett & McHugh, P.C.
                                                  60 Man-Mar Drive, Suite 7
                                                  Plainville MA 02762
                                                  Phone (860) 677-2868
                                                  Fax (860) 409-0626
                                                  Email: BKECF@bmpc-law.com
Case 1:19-bk-10966   Doc   Filed 07/30/19 Entered 07/30/19 16:55:42   Desc Main
                            Document     Page 4 of 4
